DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/6/22 have been fully considered but they are not persuasive.
In regards to applicants that 37 C.F.R. 1.84(o) does not include any requirement for descriptive labels. Instead, the section only states: “Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible” (emphasis added). The MPEP tends to cite this section of the CFR in contexts where the drawings are unintelligible without use of a descriptive legend, such as where the drawings “contain excessive text or text that is not in English” (MPEP § 507, citing 37 CFR 1.84(0)). This is not such a context. First, all of the reference designators in FIGS. 2A — 2C are clearly defined in the specification (in English), and most also correspond to descriptive labels found in FIG. 1. Second, such a “descriptive legend” would only serve to make the drawings overcrowded and therefore less clear. 
The drawings 2A to 2C only include boxes with numbers with no indication of what the boxes represent.  Fig. 1 was not objected to by the examiner for example box 110 includes the descriptive label “Target OS 110”, box 120 has the label “NIFA 120” and box 150 has the label “Disambiguation Engine 150”  While boxes 135 and 137 include no labels the other boxes include sufficient description that a label/legend was not determined as necessary for understanding the drawing.  Thus, was not needed to understand figure 1.  Figure 2A contrarily has only unlabeled boxes 105, 120, 205, 207, 250, 254, 256, 150, 130, 140 with no accompanying label/legend to identify what is in these boxes.  Figure 2A is reproduced herein.

    PNG
    media_image1.png
    283
    682
    media_image1.png
    Greyscale

Applicants can include a descriptive legend instead of descriptive labels which would be sufficient.  Such as:

    PNG
    media_image1.png
    283
    682
    media_image1.png
    Greyscale

105 – Target computational environment		120 – NIFA
130 – container image					140 - OSA container runtime
150 - disambiguation engine 				160 - containerization environment
205 – constructor script				207 – constructor response
250 – profiler						254 – runtime generator
256 – data store

Such a legend 	makes the drawings comprehensible.  For examination purposes the examine had to reproduce the drawings with labels to interpret what the drawings represented.  As such descriptive legends are necessary for understanding the drawing. 
In regards to applicant’s argument regarding the meaning of the terms “profile” and “descriptors”.  The applicants wrote a concise explanation of what was meant by profile quoting “generat[e] a resource profile for the target OS by the containerization environment in accordance with the constructor response, the resource profile indicating that the target OS has access to at least the set of resources of the target computational environment.”.  This makes clear that the profile includes indications of at least the set of resources of the target computational environment.  i.e. a list of the resources,  However the quoted section is from the claims as amended and not from the specification or claims as originally filed.  In searching the specification for support the examiner only found Para [0039] that states “For example, the runtime generator 254 can determine that the target OS 110 handles a certain set of resource interactions in a manner that looks similar to how those resource interactions are handled by a particular commercially available OS (“OSZ”); accordingly, the runtime generator 254 identifies in the data store 256 a stored set of resource interfaces for OSZ to use in the disambiguation (e.g., the runtime generator 254 uses the OSZ resource interfaces as the target-tailored resource interfaces at least for those particular resources).”  This does not state that the resource profile includes an indication of the “set of resources”.  The amended claim limitation of “the resource profile indicating that the target OS has access to at least the set of resources of the target computational environment” is therefore new matter which cannot be used to retroactively define the terms in the claim language.  Applicants need to point out where in the specification or claims as originally filed the definition of profile and descriptors are supported.  Not in the amended claim language.
Applicants amendment has overcome the 101 rejection.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “containerization environment” communicating a constructor script to the network, the “containerization environment” receiving from the network a response, the containerization environment generating a resource profile, the containerization environment converting an OS-agnostic container runtime, the containerization environment deploying to the target containerization environment, a container package in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 12, 18:  The specification does not teach or identify possible contents of the profile. The specification indicates what the profile is used for and which item generates the profile but nothing about the contents of the profile. Para [0004] reads “The OS descriptors characterize OS-to-resource interactivity, such as what resources are available to the target OS 110, how the target OS 110 calls those resources, etc.” without indicating how the interactivity is characterized, Para [0027] “the containerization environment 160 can effectively work with the NIFA 120 to develop a profile of the target computational environment 105” only stating what develops the profile without indicating what’s in the profile. “As will be described more fully herein, such profile development can involve interactions between the server 104 (and containerization environment 160) and the NIFA 120, such as including communicating a construction script to the NIFA 120 that causes the NIFA 120 obtain certain information, and receiving one or more responses to the script that are useful for developing the profile.” This indicates the profile contains “certain information” without any indication of what this certain information is. Para [0005] “a constructor response indicating at least a portion of the set of OS descriptors generated by the network interface application responsive to the constructor script; generating a resource profile for the target OS by the containerization environment in accordance with the constructor response” Para [0037] “the resource profiler 250 generates a resource profile for the target OS 110 based on the OS descriptors indicated by the constructor response 207’. Thus, only that the profile is based on the descriptors is provided Further the descriptors are nor described only stating (Para [0033] “The OS descriptors characterize OS-to-resource interactivity” with no indication of how this interactivity is characterized.) The examiner will for examination purposes interpret the profile as a list or data structure of the descriptors. The only information the examiner could find was in Para [0029] that states “This and other information known to the internal task managers of the NIFAs 120 can be used to build a set of information with which to characterize one or more of the network stack, process identification numbers, inter-process communication resources, mounting systems, memory, disk, central processing unit (though hardware is not part of the host OS, it is accessible via the host OS), user identification numbers, user groups, user group identification numbers, hostnames, domain names, namespaces, control groups, union file systems, etc. These types of resources can be relevant for building containers.” But this is for building containers not identified in the specification as information in the profile. There is not enough for describing exactly how the profile is generated and what information may be in the profile...just that maybe (since it is only based on the descriptors) there is unspecified device interactivity information, if the information of Para [0029] is includes in the profile then this need to be made clear. A person of ordinary skill in the art would need to perform a lot of undue experimentation to identify what’s in the descriptors and profile make and or use applicants claimed invention.
MPEP 2181 II B.
If the specification explicitly discloses an algorithm, the sufficiency of the disclosure of the algorithm must be determined in light of the level of ordinary skill in the art. Aristocrat, 521 F.3d at 1337, 86 USPQ2d at 1241; AllVoice Computing PLC v. Nuance Commc’ns, Inc., 504 F.3d 1236, 1245, 84 USPQ2d 1886, 1893 (Fed. Cir. 2007); Intel Corp., 319 F.3d at 1366-67, 65 USPQ2d 1934, 1941 (knowledge of a person of ordinary skill in the art can be used to make clear how to implement a disclosed algorithm). The examiner should determine whether one skilled in the art would know how to program the computer to perform the necessary steps described in the specification (i.e., the invention is enabled), and that the inventor was in possession of the invention (i.e., the invention meets the written description requirement). Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to a special purpose computer so that a person of ordinary skill in the art can implement the disclosed algorithm to achieve the claimed function. Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1242

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, 18:  The scope of the terms profile and descriptors are not clear in the specification as such it is unclear as to what is meant by profile and descriptors in the claim language.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tavoletti et al PN converts containers from OS dependent to OS independent.
Bohan et al PN 20090089453 converts OS specific to OS independent.
Peters et al PN 6104868 converts OS independent responses into OS specific responses
Walsh PN 2011/0231862 teaches Para [0078] "Moreover, AEE component 410 and AEE component 412 can facilitate translation, allowing instructions between an application and a native OS to be converted to instructions for a target OS on another AEC device, where devices in the cluster do not necessarily operate traditionally compatible OS environments" "One of skill in the art will immediately appreciate that there are numerous techniques for signal processing to generate appropriate instructions for a target device within an AEC and that all such techniques are within the scope of the subject disclosure. As such, the AEC can be OS-agnostic."
Planigiani et al PN 2021/0058295 transforms a command from a network OS agnostic service to an OS specific service.
Fernandez et al 10,877,739 converts a container from a first specific OS to a different specific OS.
Helsey PN 20180285165 teaches a container based appliance 240a "Further, tools may be provided to allow a user to utilize GUIs and commands of a mainframe-specific OS (e.g., 220a- b) to perform the installation of a container based appliance (e.g.,240a) on a generalized OS (e.g., 225). These tools may further allow post-installation visibility into the container-based appliance (e.g., 240a) and management of the files making up the container-based appliance following installation using similar (or the same) GIs of the mainframe-specific OS, among other implementations." "host system 105a/210b may support a container infrastructure including, for instance, an operating system and container engine to support the software containers implementing microservices 250a of the appliance 240a. Infrastructure includes the underlying hardware and/or software infrastructure used to provide the containerized environment, such as an application server. A container manager 245 may include software responsible for providing and managing the collection of containers, such as a Docker container engine, an OCI -based container engine, and/or any other type of software container engine.” "For instance, an installation package configured for a generalized OS (e.g., 225) may be wrapped in an installation package of a mainframe-specific OS (e.g., 220a) to assist users familiar with the mainframe-specific OS to have confidence in the mechanics of installation of the appliance using the install package (e.g., 255)."
Sadovsky et al PN 2006/0026280 issues requests for OS descriptors that identifies the functionality of the device drivers " Typically, the OS obtains OS descriptor 156 by requesting OS descriptor 156 from portable device 102. If that matching attempt is unsuccessful, then the operating system will attempt to match class descriptor 154 received from portable device 102." "" The host device also requests the OS descriptor from the portable device (act 204), and receives the OS descriptor from the portable device (act 206). This OS descriptor received in act 206 is, for example, OS descriptor 156 of FIG. 2.”
Chauhan PN 20200084132 teaches sending scripts to network applications Para [0197]
Borve PN 20140344480 teaches requesting OS descriptors over a network 128 from a USB. Borve et al requests capability descriptors that are operating system specific and that are used to enumerate the device with the host. (Para [0052],[0065]). Borve et al teaches the host receiving the descriptors)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187